An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                               NO. COA13-1468
                       NORTH CAROLINA COURT OF APPEALS

                              Filed: 19 August 2014


IN THE MATTER OF:

      C.A. and B.A.                             Wake County
                                                Nos. 12 JT 137, 138



      Appeal by Respondent-Father from order entered 3 June 2013

by Judge Margaret P. Eagles in District Court, Wake County.

Appeal    by   Respondent-Father        and    Respondent-Mother      from    order

entered 17 October 2013 by Judge Margaret P. Eagles in District

Court, Wake County.        Heard in the Court of Appeals 22 July 2014.


      Office of the Wake County Attorney, by Roger A. Askew, for
      Petitioner-Appellee Wake County Human Services.

      Levine & Stewart, by James E. Tanner III, for Respondent-
      Appellant Father.

      Robert W. Ewing for Respondent-Appellant Mother.

      Ellis & Winters LLP, by James M. Weiss, for Guardian ad
      Litem.


      McGEE, Judge.


      Respondent-Father           and         Respondent-Mother        (together,

“Respondents”) appeal from an order terminating their parental
                                                    -2-
rights       as        to    the       minor    children     C.A.     (“Cathy”)         and    B.A.

(“Beth”).1             Respondent-Father separately appeals from an order

entered       3    June          2013    ceasing     reunification       efforts        with   his

daughter Cathy.                  We affirm.

       Wake       County           Human     Services      (“WCHS”)      filed      a    juvenile

petition          on        22    May     2012,     alleging     Cathy      and     Beth      (“the

children”) to be abused and neglected juveniles.                                   Cathy, just

two months old, had been diagnosed as suffering from a fracture

in     her    foot           and       multiple      fractured      ribs,     which        doctors

determined were caused by non-accidental means.                                   WCHS obtained

non-secure custody of the children and placed them, pursuant to

a    safety       plan,          in    the   care    of   Cathy’s   paternal        grandmother

(“Cathy’s grandmother”).

       The parties entered a memorandum of understanding on 25 May

2012, documenting the history of Respondent-Mother’s involvement

with WCHS, the injuries to Cathy, the services recommended for

and agreed to by Respondents, and the services to be provided to

the children. The parties also entered into stipulations of fact

regarding         Cathy’s             injuries;     Respondent-Mother’s       prior        history

with    WCHS,          including         that     Respondent-Mother       relinquished         her

1
  Pseudonyms are used throughout to protect the identity of the
children and for ease of reading.      Respondent-Father is the
biological father of Cathy and is not related to Beth.    Beth’s
father is not a party to this appeal.
                                             -3-
parental rights to three older children; and Respondent-Mother’s

history of substance abuse and “instability.”                           After a hearing

on 18 July 2012, and based in part on the stipulated facts, the

trial court entered an order on 7 August 2012, adjudicating the

children      to    be    neglected       juveniles   and    Cathy      to     also       be   an

abused    juvenile.          The    trial     court   continued         custody          of    the

children with WCHS and sanctioned their placement with Cathy’s

grandmother.         The trial court directed WCHS to continue to make

reasonable efforts to eliminate the need for placement of the

children      outside      of     their    home,    and    ordered       Respondents            to

comply with detailed case plans set forth in the order.

       WCHS     removed      the     children      from     the     home       of     Cathy’s

grandmother in January 2013 and placed them in a licensed foster

home.        Cathy’s grandmother sought to keep Cathy, who was her

biological granddaughter, but stated she did not want to keep

Beth    in    her    home.        Cathy’s     grandmother        was    not    willing         to

participate in Beth’s recommended in-home mental health therapy,

and    she    also       needed    monthly       respite    from       Cathy    and       Beth.

Cathy’s grandmother filed a motion to intervene and a complaint

for custody of Cathy on 27 March 2013.

       Respondent-Mother           was     incarcerated      on    charges          of    child

abuse    of    Cathy,      larcency,       and   aiding    and     abetting         larcency.
                                               -4-
Therefore, Respondent-Mother’s ability to work on her case plan

was delayed until February 2013.                     Shortly after starting work on

her case plan, Respondent-Mother began missing parenting classes

and failed a drug screen for marijuana.                         The failed drug screen

constituted      a     violation        of    Respondent-Mother’s            conditions    of

probation, and she was incarcerated for twenty-four hours on 15

March 2013.

       Respondent-Father               did     not     understand      why     he   had    to

participate       in      services       ordered        by    the   trial      court,     and

indicated    that         he    wanted       Cathy’s    grandmother      to    be   Cathy’s

caretaker.       Respondent-Father             did    not    consistently       visit     with

Cathy following Cathy’s removal from her grandmother’s home, and

he also missed an appointment for a substance abuse evaluation.

Respondent-Father              moved   into     his     girlfriend’s     home,      and     he

admitted the girlfriend’s home was not suitable for Cathy.

      Due to Respondents’ inability to make progress on their

case plans, the trial court entered an order on 3 June 2013

ceasing reunification efforts and setting the permanent plan for

the   children       as    adoption.           That    same     day,   the     trial    court

entered     an    order         denying       Cathy’s        grandmother’s      motion     to

intervene. Respondent-Father filed notice of intent to preserve
                                              -5-
his    right     to     appeal       from     the     order    ceasing       reunification

efforts.

       WCHS    filed       a       motion     to    terminate     Respondent-Father’s

parental rights as to Cathy, and Respondent-Mother’s parental

rights as to both Cathy and Beth on 9 July 2013.                             WCHS alleged

grounds to terminate Respondent-Mother’s parental rights based

on neglect, failure to make reasonable progress to correct the

conditions that led to the removal of the children from her

care, and dependency. See N.C. Gen. Stat. § 7B-1111(a)(1), (2),

(6)    (2013).          WCHS       alleged    grounds    to    terminate       Respondent-

Father’s parental rights as to Cathy based on neglect, failure

to legitimate the child, and failure to make reasonable progress

to correct the conditions that led to the removal of Cathy from

his care.      See N.C. Gen. Stat. § 7B-1111(a)(1), (2), (5) (2013).

       After   a      hearing       on   10   September       2013,    the    trial      court

entered an order on 17 October 2013 terminating Respondents’

parental rights.           The trial court concluded that: (1) grounds

existed to terminate Respondent-Mother’s parental rights under

N.C. Gen. Stat. § 7B-1111(a)(1), (2) and (6); (2) that grounds

existed to terminate Respondent-Father’s parental rights under

N.C.    Gen.     Stat.         §    7B-1111(a)(1)       and     (2);     and       (3)    that

termination        of     Respondents’             parental    rights        was    in     the
                                   -6-
children’s best interests. Respondents filed timely notices of

appeal from the trial court’s termination order.

                                         I.

       We   first   address   Respondent-Father’s    argument   that   the

trial court abused its discretion when it set adoption as the

permanent plan for the children in its 3 June 2013 order that

also ceased reunification efforts.            Respondent-Father contends

the trial court should have awarded custody or guardianship of

Cathy to Cathy’s grandmother.       We find no abuse of discretion in

the trial court’s decision.

       In setting a permanent plan for children, the trial court’s

goal is to “develop a plan to achieve a safe, permanent home for

the juvenile within a reasonable period of time.”               N.C. Gen.

Stat. § 7B-907(a) (2011).2       To accomplish this, the trial court

may,

             appoint a guardian of the person for the
             juvenile pursuant to G.S. 7B-600 or make any
             disposition   authorized  by   G.S.   7B-903
             including the authority to place the child
             in the custody of either parent or any

2
  The North Carolina General Assembly repealed N.C. Gen. Stat. §
7B-907 and replaced it with N.C. Gen. Stat. § 7B-906.1 for
juvenile actions filed or pending on or after 1 October 2013.
See 2013 N.C. Sess. Laws 129, § 25, 41 (June 19, 2013). Because
the trial court entered its permanency planning order, that is
presently before this Court, in May 2013, we review its order
under N.C. Gen. Stat. § 7B-907.
                               -7-
         relative found by the court to be suitable
         and found by the court to be in the best
         interest of the juvenile.

N.C. Gen. Stat. § 7B-907(c) (2011).    N.C. Gen. Stat. § 7B-903

prioritizes placements of juveniles with a family member:

         In placing a juvenile in out-of-home care
         under this section, the court shall first
         consider whether a relative of the juvenile
         is willing and able to provide proper care
         and supervision of the juvenile in a safe
         home.   If the court finds that the relative
         is willing and able to provide proper care
         and supervision in a safe home, then the
         court shall order placement of the juvenile
         with the relative unless the court finds
         that the placement is contrary to the best
         interests of the juvenile.

N.C. Gen. Stat. § 7B-903(a)(2)(c) (2013).     We review a trial

court’s determination regarding the best interests of a child

for an abuse of discretion.    In re Pittman, 149 N.C. App. 756,

766, 561 S.E.2d   560, 567,   appeal dismissed and disc. review

denied, 356 N.C. 163, 568 S.E.2d 608, 609 (2002), cert. denied

sub nom. Harris-Pittman v. Nash County Dep’t of Soc. Servs., 538

U.S. 982, 155 L. Ed. 2d 673 (2003).      An abuse of discretion

occurs when the trial court’s challenged actions are “manifestly

unsupported by reason.” In re R.B.B., 187 N.C. App. 639, 648,

654 S.E.2d 514, 521 (2007), disc. review denied, 362 N.C. 235,

659 S.E.2d 738 (2008).

         [W]hen a trial judge sits as both judge and
                                               -8-
            juror, as he or she does in a non-jury
            proceeding, it is that judge’s duty to weigh
            and consider all competent evidence, and
            pass upon the credibility of the witnesses,
            the weight to be given their testimony and
            the   reasonable  inferences  to   be  drawn
            therefrom[.]

In re Whisnant, 71 N.C. App. 439, 441, 322 S.E.2d 434, 435

(1984)     (quotation     marks          omitted).            This    Court   will   not

substitute its judgment on the weight of the evidence for that

of the trial court.

      The trial court granted custody of Cathy and Beth to WCHS

and   sanctioned    the    placement             of    the    children     with   Cathy’s

grandmother, but     the children were removed from                        the home of

Cathy’s grandmother in January 2013 and placed in a licensed

foster home. [R p. 78 FOF#8]                         In an order from a placement

review hearing held 3 April 2013, the trial court sanctioned the

children’s    placement        in        the    foster       home    and   made   several

findings     of   fact    as        to     why        Cathy’s   placement     with    her

grandmother was not in Cathy’s best interests:

            Although [Cathy’s grandmother] is able and
            willing to provide care and supervision of
            [Cathy] on a permanent basis, for the
            following reasons it is not in [Cathy’s]
            best   interests  to  be  placed  in  [her
            grandmother’s] home:

               a. [Cathy’s grandmother] wants to keep her
            biological granddaughter, [Cathy], but has
            been vocal that she did not want to keep
                                       -9-
           [Beth] in her home;

             b. [Cathy’s grandmother] was not willing
           to participate in the recommended in-home
           mental health therapy for [Beth];

              c. [Cathy’s grandmother] indicated that
           she   needed   monthly   respite   from  the
           children, which has been provided for both
           children since 2012.    Providing respite on
           this frequent a basis is not usual protocol
           for relative or foster care placements;

              d. The two children have a very strong
           attachment to each other and it is in
           [Cathy’s] best interest to be in the same
           placement with [Beth].    [Respondent-Mother]
           has expressed that she wants the children to
           be placed together, and WCHS has set a clear
           goal to have the children placed together,
           which is supported by the GAL.

              e. [Beth], who has some behavior issues
           was removed from [Respondent-Mother’s] home
           before the age of two [and] then lived for
           several months with [Cathy’s grandmother],
           who indicated that she was having difficulty
           in   dealing  with   some    of  the  child’s
           behaviors.      [Beth]    has   shown  marked
           improvements with her behavior in the two
           months since placed in the foster home.

In its 3 June 2013 permanency planning order,                the trial court,

after hearing testimony on the placement of the children with

Cathy’s   grandmother,      re-adopted       these   findings   and    concluded

that   there   had   been   no   new   developments     or   changes    to   this

issue.    The trial court set the permanent plan for Cathy as

adoption and continued custody of Cathy with WCHS.
                                         -10-
       Respondent-Father argues           that    the trial court’s ultimate

conclusion not to place Cathy with her grandmother is an abuse

of   discretion      because     it    arbitrarily      chose     preservation       of

Cathy’s relationship with Beth over that with her grandmother.

Respondent-Father also contends that the trial court’s findings

(b) and (e) relate only               to Beth’s relationship with              Cathy’s

grandmother    and      have   no     bearing     on   Cathy’s    best      interests.

Additionally, Respondent-Father argues that, at the time of the

hearing, Cathy was only ten months old and could not have had a

strong attachment to Beth, and that Respondent-Mother’s desire

to keep the children together should not outweigh Respondent-

Father’s wish that Cathy live with her grandmother.

       Evidence    at   the    permanency        planning   hearing      established

that Cathy was deeply attached to Beth, and the goal of both

WCHS   and   the    children’s        guardian    ad   litem     was   to    keep   the

children together. The trial court is permitted to conclude that

maintaining the bond and relationship between Cathy and Beth

outweighs    that    of   the    bond     between      Cathy’s    grandmother       and

Cathy.       Moreover,     the      inability     of   Cathy’s     grandmother       to

provide for the care of both children without respite, and her

unwillingness to provide the care needed by Beth, are certainly
                                           -11-
relevant to any decision the                trial      court made regarding the

permanent plan for both children.

     While the trial court could have given greater weight to

Respondent-Father’s wishes or to the bond between Cathy and her

grandmother, its decision not to do so does not amount to a

manifest    abuse     of    discretion.           We    hold     the   trial      court’s

conclusion not to place Cathy with her grandmother, nor to adopt

a permanent plan for Cathy of guardianship, nor to grant custody

to   Cathy’s      grandmother,       does     not      amount     to     an     abuse   of

discretion.         Accordingly,      we    affirm      the    trial   court’s      order

ceasing    reunification          efforts     between         Respondent-Father         and

Cathy.

                                              II.

     Next,     we    address      Respondent-Father’s            argument       that    the

trial     court     erred    in     concluding         that    grounds        existed    to

terminate his parental rights pursuant to N.C. Gen. Stat. § 7B-

1111(a)(2).         This    Court    reviews      orders       terminating       parental

rights for “whether the findings of fact are supported by clear,

cogent and convincing evidence and whether these findings, in

turn, support the conclusions of law.”                   In re Shepard, 162 N.C.

App. 215, 221-22, 591 S.E.2d 1, 6 (citations and quotation marks

omitted), disc. review denied sub nom.                        In re D.S., 358 N.C.
                               -12-
543, 599 S.E.2d 42 (2004).     A trial court’s findings of fact

that an appellant does not specifically dispute on appeal “are

deemed to be supported by sufficient evidence and are binding on

appeal.”   In re M.D., 200 N.C. App. 35, 43, 682 S.E.2d 780, 785

(2009).    However, “[t]he trial court’s conclusions of law are

fully reviewable de novo by the appellate court.”    In re S.N.,

194 N.C. App. 142, 146, 669 S.E.2d 55, 59 (2008) (quotation

marks omitted), aff’d per curiam, 363 N.C. 368, 677 S.E.2d 455

(2009).

    A trial court may terminate parental rights where

           [t]he parent has willfully left the juvenile
           in foster care or placement outside the home
           for more than 12 months without showing to
           the   satisfaction   of    the   court  that
           reasonable progress under the circumstances
           has been made in correcting those conditions
           which led to the removal of the juvenile.
           Provided, however, that no parental rights
           shall be terminated for the sole reason that
           the parents are unable to care for the
           juvenile on account of their poverty.

N.C. Gen. Stat. § 7B-1111(a)(2) (2013).    “Willfulness” under §

7B-1111(a)(2) may be proven by showing “the respondent had the

ability to show reasonable progress, but was unwilling to make

the effort.”   In re McMillon, 143 N.C. App. 402, 410, 546 S.E.2d

169, 175, disc. review denied, 354 N.C. 218, 554 S.E.2d 341

(2001).
                                          -13-
       In the case before the Court, the trial court made numerous

findings of fact regarding Respondent-Father’s willful failure

to make reasonable progress to correct the conditions that led

to the removal of Cathy from the home.                     The trial court found

that,    in     the   initial       adjudication      and     disposition       order,

Respondent-Father was ordered to: (1) consistently visit with

Cathy; (2) obtain and maintain housing and employment sufficient

for himself and Cathy; (3) complete a substance abuse evaluation

and    follow   through      with   all     recommendations;      (4)    complete    a

mental     health     evaluation          and     follow     through     with      all

recommendations;       (5)    complete       a    domestic    violence    treatment

program and demonstrate learned skills; (6) complete a positive

parenting class and demonstrate learned skills; (7) resolve all

criminal matters and refrain from further criminal activity; and

(8) maintain regular contact with his social worker.                      The trial

court found that Respondent-Father had not consistently visited

with Cathy, having only visited seven times out of the last

twenty-eight possible visitations and only four times in the

past     nine    months.        The       trial    court     further    found     that

Respondent-Father,         since    the    adjudication      hearing,    had     lived

with his girlfriend in a home that he had stated to the social

worker would not be suitable for Cathy.                     The trial court also
                                      -14-
found    that,        although     Respondent-Father         claimed       he   had

employment,      he    had   not   provided     pay    stubs    to    verify     his

employment and had not provided any financial assistance for

Cathy.    Respondent-Father had also not completed a parenting

class, mental health assessment, substance abuse assessment, or

domestic violence program, as ordered.                Additionally, since the

adjudication hearing,        Respondent-Father had been charged with

possession of illegal substances.             The charge was pending at the

time of the termination hearing, and Respondent-Father testified

that the charges would be dismissed if he completed a substance

abuse class.

    Respondent-Father concedes that he did very little of what

the trial court ordered in its dispositional order and he does

not challenge any of the trial court’s findings of fact.                        The

findings are thus binding on this Court.                    Rather, Respondent-

Father argues he should not be required to comply with the case

plan set forth by the trial court in the initial adjudication

and disposition order because it does not address the conditions

that led to the removal of Cathy from the home.

    Respondent-Father,           however,    agreed    in    the     25   May   2012

memorandum of understanding that he was willing to follow the

recommendations of WCHS to obtain a substance abuse and mental
                                          -15-
health assessment and to maintain stable housing and employment.

Moreover,    Respondent-Father           did     not   appeal      from     the    trial

court’s     adjudication        and     disposition        order    and,    thus,     is

estopped    from   challenging         the     findings     and    conclusions      made

therein in this appeal.               See In re Wheeler, 87 N.C. App. 189,

194, 360 S.E.2d 458, 461 (1987) (“The doctrine of collateral

estoppel    operates      to     preclude        parties    from    retrying       fully

litigated issues that were decided in any prior determination

and were necessary to the prior determination.”) (citation and

quotation marks omitted)).             Accordingly, the trial court did not

err   in   measuring     Respondent-Father’s           progress     based    upon    the

case plan outlined in the trial court’s initial adjudication and

disposition order.

      We hold the trial court’s findings of fact fully support

its conclusion that Respondent-Father willfully left Cathy in

foster     care    for    more     than      twelve       months    without       making

reasonable progress toward correcting the conditions that led to

Cathy’s removal from the home.                 Despite agreeing to a case plan

with WCHS and being repeatedly ordered to meet the conditions

set forth in the initial adjudication and disposition order,

Respondent-Father refused to comply with those requirements and

instead    insisted      that    Cathy    be     placed    with    her    grandmother.
                                      -16-
Accordingly, we hold the trial court did not err in concluding

grounds existed to terminate Respondent-Father’s parental rights

as   to    Cathy   pursuant   to    N.C.     Gen.      Stat.     §     7B-1111(a)(2).

Because the trial court did not err in terminating Respondent-

Father’s    parental     rights    pursuant       to   N.C.     Gen.    Stat.    §   7B-

1111(a)(2), we need not address               Respondent-Father’s             arguments

regarding the ground of neglect.             In re P.L.P., 173 N.C. App. 1,

8, 618 S.E.2d 241, 246 (2005), aff’d per curiam, 360 N.C. 360,

625 S.E.2d 779 (2006).

                                           III.

      In Respondent-Mother’s appeal, she first argues the trial

court     abused   its   discretion   when     it      failed    to     conduct,     sua

sponte, a hearing into whether a guardian ad litem (GAL) should

have been appointed to represent her interests in this matter.

Respondent-Mother contends that her history of serious mental

health    problems   put   the    trial    court       on   notice     that    she   was

either incompetent or that she had a diminished capacity and

could not adequately act in her own interest.                   We disagree.

      “A trial judge has a duty to properly inquire into the

competency of a litigant in a civil trial or proceeding when

circumstances are brought to the judge’s attention, which raise

a substantial question as to whether the litigant is non compos
                                              -17-
mentis.”       In re J.A.A., 175 N.C. App. 66, 72, 623 S.E.2d 45, 49

(2005).        “‘Whether the circumstances . . . are sufficient to

raise a substantial question as to the party’s competency is a

matter to be initially determined in the sound discretion of the

trial judge.’”          Id. (quoting Rutledge v. Rutledge, 10 N.C. App.

427, 432, 179 S.E.2d 163, 166 (1971)).                       “A ruling committed to a

trial court’s discretion is to be accorded great deference and

will be upset only upon a showing that it was so arbitrary that

it   could     not    have    been      the    result    of    a     reasoned    decision.”

White v. White, 312 N.C. 770, 777, 324 S.E.2d 829, 833 (1985).

       At the time of the termination hearing, N.C. Gen. Stat. §

7B-1101.1(c) authorized the appointment of a GAL, “if the court

determines that there is a reasonable basis to believe that the

parent    is    incompetent        or    has    diminished         capacity      and    cannot

adequately act in his or her own interest.”                           N.C. Gen. Stat. §

7B-1101.1(c)         (2011).       However,       our    General       Assembly        amended

N.C.G.S. § 7B-1101.1(c), applicable to all cases pending on or

filed after 1 October 2013, such that a trial court may now only

appoint a GAL “for a parent who is incompetent in accordance

with   G.S.     1A-1,       Rule   17.”        N.C.     Gen.    Stat.       §   7B-1101.1(c)

(2013);      2013    N.C.    Sess.      Laws    129,    §§     32,    41.       Accordingly,

because      the     trial    court     could    no     longer       appoint     a   GAL   for
                                      -18-
Respondent-Mother       based   on    diminished        capacity,      Respondent-

Mother’s argument in this regard is moot.                   Cf. Davis v. Zoning

Board of Adjustment of Union County, 41 N.C. App. 579, 582, 255

S.E. 2d 444, 446 (1979) (holding that “all questions raised have

been rendered moot by the amendments to the Union County Zoning

Ordinance”).

     Under     the    amended   version       of     N.C.   Gen.   Stat.    §    7B-

1101.1(c),     Respondent-Mother         would        be    entitled       to    the

appointment of a GAL on remand only if she were found to be

incompetent.         An incompetent adult is defined as one “who lacks

sufficient capacity to manage the adult’s own affairs or to make

or   communicate       important     decisions       concerning     the     adult’s

person, family, or property whether the lack of capacity is due

to mental illness, mental retardation, epilepsy, cerebral palsy,

autism, inebriety, senility, disease, injury, or similar cause

or condition.”         N.C. Gen. Stat. § 35A-1101(7) (2013).                    While

Respondent-Mother’s       mental     health    and    substance     abuse   issues

certainly negatively affected her personal life and ability to

parent the children, we see no evidence in the record suggesting

her problems resulted in a lack of capacity to manage her own

affairs or to make or communicate important decisions.
                                      -19-
      Respondent-Mother attended a child planning conference at

the   beginning   of   the     case    and   entered   into   a     voluntary

memorandum of understanding with WCHS regarding the issues of

placement of the children, visitation with the children, and

services for herself and the children.             Respondent-Mother also

signed stipulations to evidentiary facts to be used in the trial

court’s initial adjudication and disposition order.               Respondent-

Mother testified on her own behalf at the termination hearing

and in the May 2013 permanency planning hearing.                   Nothing in

Respondent-Mother’s testimony suggests she was not competent to

participate in either hearing.          Moreover, the record establishes

that Respondent-Mother knew what was expected of her in order

for her to be reunited with her children; that she participated

in some substance abuse treatment, mental health assessments and

treatment, and parenting classes; however, she was unwilling to

complete the necessary treatment and classes.                 Based on the

foregoing, we hold the fact that the trial court did not inquire

into Respondent-Mother’s competency sua sponte does not amount

to an abuse of discretion, and we overrule this argument.

      Respondent-Mother      also   argues   the   trial   court    erred   in

concluding that grounds existed to terminate her parental rights

based on dependency pursuant to N.C. Gen. Stat. § 7B-1111(a)(6).
                                        -20-
Respondent-Mother has not, however, challenged the trial court’s

conclusions that grounds also existed to terminate her parental

rights based on neglect and failure to make reasonable progress

to   correct     the    conditions     that    led   to   the     removal    of   the

children    from       her   home   pursuant    to   N.C.    Gen.    Stat.    §   7B-

1111(a)(1) and (2).           The unchallenged grounds are sufficient to

support the trial court’s order terminating Respondent-Mother’s

parental rights, and we need not consider her arguments relating

solely to the ground of dependency.              In re J.M.W., 179 N.C. App.

788, 791-92, 635 S.E.2d 916, 918-19 (2006).                       Accordingly, we

affirm     the   trial       court’s   order    as   to     the   termination      of

Respondent-Mother’s parental rights as to the children.

      For the reasons stated herein, we affirm the trial court’s

3 June 2013 order ceasing reunification efforts and setting the

children’s permanent plan as that of adoption, and the trial

court’s 17 October 2013 order terminating Respondents’ parental

rights.

      Affirmed.

      Judges STEELMAN and ERVIN concur.

      Report per Rule 30(e).